DETAILED ACTION
Response to Amendment
The amendment filed 5/20/22 has been entered.
Claims 1, 7-11 and 14 have been amended.
Claim 6 has been cancelled.
Claims 1-5, 7-15 and newly added claims 16-21 are pending.
2.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Claim Objections
3.	Claims 7, 8, 12, 16 and 21 objected to because of the following informalities:  
	Since claim 1 requires a semiconductor region, the recitation of claim 7 calling for, “… an area of contact with a same semiconductor region …” is vague and/or confusing because it is not clear whether the contact is with the recited semiconductor region of claim 1 or another semiconductor region of similar material.
	The recitation of claim 8 calling for, “… reacting a semiconductor with a metal region …” should read “… reacting a semiconductor layer with a metal region …”
The recitation of claims 12 and 21 calling for, “… between the third region and said insulating … in contact with the third region …” should read “… between the third semiconductor region and said insulating … in contact with the third semiconductor region …”
The recitation of claim 16 calling for, “… an area of contact with a same semiconductor region …” is vague and/or confusing because it is not clear whether the contact is with the recited semiconductor region of part (a) or another semiconductor region of similar material.
 Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-5, 9-11, 15 and 17-20 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  See Applicant’s Remarks (paged 8 and 9) filed 5/20/22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED N SEFER/Primary Examiner, Art Unit 2893